UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS
DIRECTOR

OSEP Policy Letter 22-03
April 7, 2022
Garth Tymeson, PhD
Center on Disability Health and Adapted Physical Activity
University of Wisconsin-La Crosse
Department of Exercise and Sport Science
1725 State Street
108 Mitchell Hall
La Crosse, Wisconsin 54601
Dear Dr. Tymeson:
This letter responds to your September 2, 2021, correspondence addressed to Dr. David
Cantrell, then Acting Director of the Office of Special Education Programs (OSEP), U.S.
Department of Education (Department). We regret the delay in responding. In that letter, you
asked that OSEP clarify requirements related to the provision of physical education, including
adapted physical education and the least restrictive environment, to children with disabilities
under the Individuals with Disabilities Education Act (IDEA). Specifically, you asked that
OSEP provide guidance in the form of a “Policy Letter of Clarification” regarding the
following:
1. Is it inconsistent with IDEA to offer specially designed instruction to children with
disabilities in content areas such as adapted aquatics or biking skills if the same
curriculum content is not offered to children without disabilities at the same grade level?
2. Do all students – children with disabilities and children without disabilities – need to
receive the same educational content or should instructional content for a child with a
disability be based on what has been agreed to in the child’s individualized education
program (IEP)?
3. Does the continuum of educational placements required in 34 C.F.R. § 300.115 extend
to required content, such as specially designed instruction in physical education? Does
all physical education instruction for children with disabilities need to take place in the
general education setting with their nondisabled peers?
4. Can a local educational agency or an IEP Team, against a parent’s wishes, remove
specially designed physical education services from a child’s IEP because a school does

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

Page 2 - Garth Tymeson, PhD
not have a comparable program or content for children without disabilities at the same
grade level?
5. Would the removal of a child with a disability from an adapted physical education
instructional setting be considered a change of placement, and therefore require that an
IEP Team meeting be convened? 1
We note that section 607(d) of the IDEA prohibits the Secretary of the Department from
issuing policy letters or other statements that establish a rule that is required for compliance
with, and eligibility under, IDEA without following the rulemaking requirements of section
553 of the Administrative Procedure Act. Therefore, based on the requirements of IDEA
section 607(e), this response is provided as informal guidance and is not legally binding. It
represents an interpretation by the Department of the requirements of IDEA in the context of
the specific facts presented and does not establish a policy or rule that would apply in all
circumstances. Other than statutory and regulatory requirements included in the document, the
contents of this guidance do not have the force and effect of law and are not meant to bind the
public. This document is intended only to provide clarity to the public regarding existing
requirements under the law or agency policies.
The crux of your questions has previously been addressed with you and other constituents in
prior correspondence, as identified below.
Please see our informal guidance provided to you on July 31, 2013, in which we state:
The Part B regulations, at 34 C.F.R. § 300.108, address the requirements of
school districts to provide physical education services to students with disabilities.
Section 300.108(a) requires schools to provide physical education to all children
receiving a free appropriate public education unless the school does not provide
physical education to children without disabilities in the same grades. That
exception, however, only relieves schools of the 34 C.F.R. § 300.108(a)
requirement to provide general physical education to all students with disabilities
regardless of the unique needs of any given student and regardless of any
student’s IEP. Section 300.108(a) does not relieve schools of the duty to provide
physical education to those students who have unique needs requiring physical
education and have IEPs setting out physical education as part of that student’s
special education and related services.
Under 34 C.F.R. § 300.108(c), “[i]f specially designed physical education is
prescribed in a child’s IEP, the public agency responsible for the education of that

Your letter references an example where the school district decided to discontinue adapted aquatics and biking
instruction and suggested the child with a disability would no longer participate in a small group, adapted physical
education class of 7-10 students and instead, receive instruction in a general education class of possibly 40 students
to achieve the district’s full inclusion goal.

1

Page 3 - Garth Tymeson, PhD
child must provide the services directly or make arrangements for those services
to be provided through other public or private programs.” Thus, under Part B, “if
physical education is specially designed to meet the unique needs of a child with a
disability and is set out in that child’s IEP, those services must be provided
whether or not they are provided to other children in the agency.” Analysis of
Comments and Changes of the final Part B regulations, 71 Fed. Reg. 46540,
46583 (August 14, 2006).
Under IDEA, each eligible child with a disability is entitled to a free appropriate public
education (FAPE) that emphasizes special education and related services designed to meet the
child’s unique needs and that prepare the child for further education, employment, and
independent living. 20 U.S.C. § 1400(d)(1)(A). The primary vehicle for providing FAPE under
IDEA is through an appropriately developed IEP, which must include, among other things, a
statement of the special education and related services, and supplementary aids, services, and
other supports that are needed to meet each child’s unique needs in order for the child to: (1)
advance appropriately towards attaining the annual goals; (2) be involved in and make progress
in the general education curriculum and to participate in extracurricular and other nonacademic
activities; and (3) be educated and participate in such activities with other children with
disabilities and nondisabled children. 34 C.F.R. §§ 300.17, 300.320. The Department’s IDEA
web site, which brings together IDEA information and resources from the Department and our
grantees, provides additional specific information related to your inquiry. Please see the
information contained in the topic areas under “Free Appropriate Public Education” and
“Individualized Education Program” for information already disseminated by OSEP that will
further address your question.
IDEA requires that each child with a disability participates with nondisabled children in these
programs and activities to the maximum extent appropriate to the needs of that child. Under 34
C.F.R. § 300.117, the public agency must ensure that each child with a disability has the
supplementary aids and services determined by the child’s IEP Team to be appropriate and
necessary for the child to participate in nonacademic settings. As noted above, physical
education services, specially designed, if necessary, must be made available to every child with
a disability receiving FAPE, unless the public agency enrolls children without disabilities and
does not provide physical education to children without disabilities in the same grades. Each
child with a disability must be afforded the opportunity to participate in the regular physical
education program available to nondisabled children unless the child is enrolled full time in a
separate facility; or the child needs specially designed physical education, as prescribed in the
child’s IEP. 34 C.F.R. § 300.108(b). Furthermore, the public agency responsible for the
education of a child with a disability who is enrolled in a separate facility must ensure that the
child receives appropriate physical education services. 34 C.F.R. § 300.108(d). Each public
agency must take steps to provide nonacademic and extracurricular services and activities,
including athletics, in the manner necessary to afford children with disabilities an equal
opportunity for participation in those services and activities. 34 C.F.R. § 300.107. See OSEP
Report on Creating Equal Opportunities for Children and Youth with Disabilities to Participate
in Physical Education and Extracurricular Athletics (August 2011).
Please see our informal guidance provided to you on May 12, 2021, in which we state:

Page 4 - Garth Tymeson, PhD
Generally, OSEP does not opine on whether the scenarios set forth in policy
inquiries constitute a change in a child’s educational placement. Determinations
about whether a revision to a child’s program results in a change in placement
are made based on the facts and circumstances of the specific child, examining a
number of factors. To help guide that decision-making process, OSEP set out
several factors to consider in its Letter to Fisher, 21 IDELR 992 (July 6, 1994):
In determining whether a “change in educational placement” has occurred, the
public agency responsible for educating the child must determine whether the
proposed change would substantially or materially alter the child’s educational
program. In making such a determination, the effect of the change in location on
the following factors must be examined: whether the educational program set out
in the child’s IEP has been revised; whether the child will be able to be educated
with nondisabled children to the same extent; whether the child will have the
same opportunities to participate in nonacademic and extracurricular services;
and whether the new placement option is the same option on the continuum of
alternative placements.
Both 20 U.S.C. § 1412(5)(A) and 34 C.F.R. § 300.114 describe IDEA’s requirements for
ensuring children with disabilities are educated in their least restrictive environment.
Specifically, 34 C.F.R. §300.114(a)(2) states that:
Each public agency must ensure that—
(i) To the maximum extent appropriate, children with disabilities, including
children in public or private institutions or other care facilities, are educated with
children who are nondisabled; and
(ii) Special classes, separate schooling, or other removal of children with
disabilities from the regular educational environment occurs only if the nature or
severity of the disability is such that education in regular classes with the use of
supplementary aids and services cannot be achieved satisfactorily.
We thank you for your continued commitment to ensuring children with disabilities have access
to appropriate instruction to meet their unique physical education needs and trust that the
information in this letter is responsive to your inquiry. If you have further questions, please
contact Lisa Pagano at 202-245-7413 or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Valerie C. Williams

